Citation Nr: 1413601	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to August 1972. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the RO. 

The Veteran testified at a hearing which was chaired by the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1. Based on the nature of the Veteran's duties in service and his credible lay assertion of serving in close proximity to the perimeter of Korat Royal Thai Air Force Base during the Vietnam War, he is shown as likely as not to have been exposed to herbicide agents.

2. The currently demonstrated ischemic heart disease is shown as likely as not to be due to his presumed exposure to herbicide agents while serving in Thailand.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by ischemic heart disease is due to his presumed exposure to herbicides that was incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of how VA complied with its duty to notify and assist the appellant is necessary.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) the disease shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. § 3.309.

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. 

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled: Project CHECO Southeast Asia Report: Base Defense in Thailand.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Here, the record reflects that the Veteran has been diagnosed with coronary artery disease.  See a May 2009 VA treatment record.  This disability is included among the list of diseases associated with ischemic heart disease.  See 38 C.F.R. § 3.309.

The service personnel records also note that the Veteran served at Korat Royal Thai Air Force Base during the designated time when herbicide exposure may be presumed.  

During the March 2013 hearing, the Veteran testified that his duties as an aircraft mechanic placed him near the perimeter of the base.  See the hearing transcript, pages 3-4.  Specifically, the Veteran reported that he was required to be near the perimeter of the base in order to work on aircraft.  

The service department records indicate that the Veteran's military occupational specialty (MOS) was an avionics maintenance controller.  See the DD-214.  His in-service performance reports indicate that he was responsible for "control and dispatch of all avionics maintenance specialists" and would monitor inspections and coordinate aircraft configuration requirements.  

The service personnel records also note that the Veteran served as an electronic warfare repairman and was responsible for maintenance and performed in-shop and flight line work.  See an April 1971 performance evaluation. 

Accordingly, based on his MOS and performance reports, the Veteran's assertions that his duties placed him at or near the perimeter of the Korat Royal Thai Air Force Base on a regular basis are credible and consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran as likely as not was exposed to herbicides in connection with his documented duties during service. 

To the extent that the Veteran's post-service medical records show a diagnosis of coronary artery disease, a basis for the grant of service connection on the basis of presumed exposure to herbicides is presented in this case.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for ischemic heart disease is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


